DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 2/2/2021, have been entered and made of record. Claims 23-26, and 33-36 been amended. Claims 21-40 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 2/2/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Budagavi in view of Frank
Claims 21-23, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi et al.(USPubN 2016/0142697; hereinafter Budagavi) in view of Frank et al.(USPubN 2013/0057567; hereinafter Frank).
As per claim 21, Budagavi teaches a method for processing 360-degree video, the method comprising: receiving a frame-packed picture associated with the 360-degree video, the frame-packed picture comprising a projection face corresponding to a two-dimensional projection of the 360-degree video, the projection face comprising a luma component and a chroma component(“new types of video sequences, i.e., 360 degree video sequences, for which multiple views of a panoramic scene are warped and stitched. 360 degree video sequences have many applications in virtual reality (VR) devices. In order to transmit the 360 video sequences efficiently, the multi-view sequences are not transmitted individually. Instead, the warped and stitched version consisting of rectangular frames is stored” in Para.[0038], “uses bilinear interpolation for the Luma components and nearest neighbor interpolation of the chroma components” in Para.[0079]); 
Budagavi is silent about determining that the projection face has been flipped or rotated from an original orientation; resampling the chroma component of the projection face so that a sampling phase relationship existed between the luma and chroma components before the flipping or rotating is preserved after the resampling; and processing the frame-packed picture based on the resampled chroma component and the luma component.
Frank teaches determining that the projection face has been flipped or rotated from an original orientation(“The scaling factor in such cases may also need to account for additional factors, such as a current orientation of computing device 110 (i.e., whether device 110 is in a portrait or landscape mode)” in Para.[0050], “device 110 may be configured such that if it is oriented (e.g., by the user) in a "landscape" mode (as in FIG. 3A), the aspect ratio is 4:3, but if it is oriented in a "portrait" mode (as in FIG. 3B), the aspect ratio changes to 3:4. Accordingly, for identical hardware setups (e.g., the same 
resampling the chroma component of the projection face so that a sampling phase relationship existed between the luma and chroma components before the flipping or rotating is preserved after the resampling(“In order to maintain a specified aspect ratio, for example a 4:3 aspect ratio (or a 3:4 aspect ratio, if the device is an iPad.TM. that is rotated) and the original image resolution, a color space conversion may be performed from an RGB color space (in which the video/image stream is sourced to the internal display) to the YCbCr color space, to allow for chroma subsampling.” In Para.[0010], “Since human vision has finer spatial sensitivity to luminance ("black and white") differences than chromatic (color) differences, the chromatic information may be transmitted to the external display at a lower resolution, optimizing perceived detail at a particular bandwidth. In other words, the Y (Luma) component may be transmitted at full resolution, while the chroma (Cb and Cr) components may be scaled. Accordingly, there is no loss of image resolution, while some amount of color resolution is lost, but this loss of the color resolution isn't as perceptible as would be a loss of image resolution. This also avoids the need to retime frames within the system on chip (SOC) sourcing the video/image stream, and the horizontal and vertical dimensions of the image frame may be resized off-chip using an external scaler/rotator unit” in Para.[0011], “converting (if necessary) incoming pixel data into the YCbCr color space, down-scaling the chroma components of the (converted) pixel data, and maintain timing between the pixel data and the corresponding synchronization signals” in Para.[0061], “The YCbCr 4:4:4 pixel data may then be passed to a horizontal chroma downscale unit 552, (e.g. a 2:1 downscaler) which may employ one of a number of possible methods (i.e. sample dropping, simple 2-sample averaging, multi-tap scaling, etc.) to halve the horizontal resolution of the Cr and Cb chroma components. The Y, Cb and Cr components are thus provided to unit 552, which samples the two chroma components at half the sample rate of the luma components, to halve the horizontal chroma resolution)” in Para.[0062], “In 
processing the frame-packed picture based on the resampled chroma component and the luma component(“the downscaled converted pixels are output for display in the display clock domain. In one embodiment, a pixel is output when both the output horizontal and vertical active signals are asserted” in Para.[0066]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Budagavi with the above teachings of Frank in order to incorporate chroma subsampling for rotating or flipping input image without loss of image resolution and phase relationship between luma and chroma components efficiently.
As per claim 22, Budagavi and Frank teach all of limitation of claim 21. 
Budagavi is silent about wherein determining that the projection face has been flipped or rotated from the original orientation comprises determining that the projection face has been flipped vertically or horizontally from the original orientation.
Frank teaches wherein determining that the projection face has been flipped or rotated from the original orientation comprises determining that the projection face has been flipped vertically or horizontally from the original orientation(“The scaling factor in such cases may also need to account for additional factors, such as a current orientation of computing device 110 (i.e., whether device 110 is in a portrait or landscape mode)” in Para.[0050], “device 110 may be configured such that if it is oriented (e.g., by the user) in a "landscape" mode (as in FIG. 3A), the aspect ratio is 4:3, but if it is oriented in a "portrait" mode (as in FIG. 3B), the aspect ratio changes to 3:4. Accordingly, for identical hardware setups (e.g., the same combination of displays 120 and 160), the current horizontal scale factor may change based on a current orientation of device 110.” in Para.[0055]).

As per claim 23, Budagavi and Frank teach all of limitation of claim 21. 
Budagavi is silent about wherein resampling the chroma component of the projection face comprises: identifying a direction in which the projection face has been flipped or rotated; and adjust a phase of the chroma component based on the direction in which the projection face has been flipped or rotated.
Frank teaches wherein resampling the chroma component of the projection face comprises: identifying a direction in which the projection face has been flipped or rotated; and adjust a phase of the chroma component based on the direction in which the projection face has been flipped or rotated(“device 110 may be configured such that if it is oriented (e.g., by the user) in a "landscape" mode (as in FIG. 3A), the aspect ratio is 4:3, but if it is oriented in a "portrait" mode (as in FIG. 3B), the aspect ratio changes to 3:4. … the current horizontal scale factor may change based on a current orientation of device 110 …  display 120 is in a portrait orientation, such that the resolution is now 1536 rows by 2048 columns. Once again, the bigger down-scaling to display 160 is in the vertical dimension (2048 rows to 1080 rows); indeed, in this example, there are more columns on display 160 (1920) than on display 120 (1536). Accordingly, the number of output columns is 1080.times.(3/4)=810. As in example 310, display 160 may use only the middle 810 pixels of display 160 in one embodiment, blacking out an appropriate number of pixels on the left and right of the displayed image. In example 320, a horizontal scaling factor may be applied in unit 230 to downscale from 1536 columns to 810 columns. This scaling factor is based on one of the dimensions of display 160 (here, the vertical dimension), as well as the current orientation of display 120” in Para.[0055]).

As per claim 31, Budagavi teaches a video coding device, comprising: a processor(“The image processing unit includes a memory and one or more processors” in Abs) and the other limitations in the claim 31 has been discussed in the rejection claim 21 and rejected under the same rationale
As per claim 32, the limitations in the claim 32 has been discussed in the rejection claim 22 and rejected under the same rationale. 	
As per claim 33, the limitations in the claim 33 has been discussed in the rejection claim 23 and rejected under the same rationale.

Budagavi in view of Frank and Yeung 
Claims 27, 28, 30, 37, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi et al.(USPubN 2016/0142697; hereinafter Budagavi) in view of Frank et al.(USPubN 2013/0057567; hereinafter Frank) further in view of Yeung et al.(USPubN 2010/0104221; hereinafter Yeung).
As per claim 27, Budagavi and Frank teach all of limitation of claim 21. 
Budagavi and Frank are silent about wherein determining that the projection face has been flipped or rotated from the original orientation comprises determining that the projection face has been rotated by a number of degrees from the original orientation.
Yeung teaches wherein determining that the projection face has been flipped or rotated from the original orientation comprises determining that the projection face has been rotated by a number of degrees from the original orientation(“For Cb and Cr component data, the read order is the same as for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Budagavi and Frank with the above teachings of Yeung in order to saving significant memory storage and bandwidth.
As per claim 28, Budagavi and Frank teach all of limitation of claim 21. 
Budagavi and Frank are silent about wherein the chroma component is in a 4:2:0 chroma format.
Yeung teaches wherein the chroma component is in a 4:2:0 chroma format(“The ratios at which the downsampling occurs in the JPEG standard are 4:4:4 (no downsampling), 4:2:2 (the chroma components are reduced by a factor of two in the horizontal direction), and 4:2:0 (the chroma components are reduced by a factor of two in both the horizontal and vertical directions)” in Para.[0023], Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Budagavi and Frank with the above teachings of Yeung in order to saving significant memory storage and bandwidth.
As per claim 30, Budagavi and Frank teach all of limitation of claim 21. 

Yeung teaches wherein resampling the chroma component of the projection face comprises using an interpolation filter to generate chroma samples at respective sampling positions of the projection face so that the chroma samples align with corresponding luma samples at the sampling positions(Para.[0036], “An example of an image that is rotated by 270.degree. is illustrated in FIG. 11. For an image that is to be rotated 270.degree. … For the Cb and Cr component blocks, some Cb and Cr component values are deleted while others are interpolated“ in Para.[0044], [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Budagavi and Frank with the above teachings of Yeung in order to saving significant memory storage and bandwidth.
As per claim 37, the limitations in the claim 37 has been discussed in the rejection claim 27 and rejected under the same rationale.
As per claim 38, the limitations in the claim 38 has been discussed in the rejection claim 28 and rejected under the same rationale.
As per claim 40, the limitations in the claim 40 has been discussed in the rejection claim 30 and rejected under the same rationale.

Budagavi in view of Frank and Nielsen
Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Budagavi et al.(USPubN 2016/0142697; hereinafter Budagavi) in view of Frank et al.(USPubN 2013/0057567; hereinafter Frank) further in view of Nielsen(USPubN 2004/0076340).
As per claim 29, Budagavi and Frank teach all of limitation of claim 21. 
Budagavi and Frank are silent about wherein the projection face is derived using icosahedron projection.
Nielsen teaches wherein the projection face is derived using icosahedron projection(“texture mapping examples where the output format of a similar omnidirectional image is set to the surface of a regular tetrahedron, the surface of a regular icosahedron, the surface of a regular dodecahedron and the surface of a sphere” in Para.[0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Budagavi and Frank with the above teachings of Nielsen in order to provide smooth reproduction of 360 degree video efficiently.
As per claim 39, the limitations in the claim 39 has been discussed in the rejection claim 29 and rejected under the same rationale.
Allowable Subject Matter
Claims 24-26 and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484